          Case 6:20-cv-01136-AA               Document 2      Filed 07/13/20               Page 1 of 9




                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF OREGON
                                        PORTLAND DIVISION




                                                                     Civil Case No .. 6:20-cv-01136-AA
                                                                     {to be assigned by Clerk of the Court}
 (Enter full name of plaintiff(s))
                                                                 ·PRISONER CIVIL RIGHTS
                   Plaintiff(s),                                  COM:PLAINT

          v.
               ..J:.-N '"''"·'"'-' V"'i 1,... ~ iz£s;.
  I :iv I l'::h')u (Z.C:·       Sc, ,,,J ~ q r:sr·
   We S"r-                \ e:;J sc ,'--1
 (Enter full name of ALL defendant(s))


                   Defendant(s).

                                                     I.

        A.        Have you brought any other action or appeal in a court of the United States while a
                  prisoner?

                            YesD
                                                                 I                     .
        B.        If your answer to A is yes, how many?        N A . Descn'be the lawsuit(s) in the
                  space below. (If there is more than one lirwsuit, describe the additional lawsuits on
                  another piece ofpaper, using the same outline.)

                  1.        Parties to the previous lawsuit

                            Plaintiff(s): - ' - - - - - - - - - - - - - , - - - -




CIVIL RIGHTS COMPLAINT                                                                                   Page 1
Revised: _April 24, 2008

                                 FORM39.010
             Case 6:20-cv-01136-AA           Document 2             Filed 07/13/20              Page 2 of 9
-'




                   2.      Court: · /,,A:;-Je (ouAl<lf t1t2.cL1i/ &:u.a1-
                                                              /
                   3.      Docket Number:     ~l~7..,_.c;_...,a:---=il./4 1_.•;t._>_,t...,__(_ _ _ _ _ _ _ __
                   4.     Name of judge to whom case was assigned:                 5l       ,)L) t,r:.{s·
                   5.      Disposition (Was the case dismissed? Was it appealed? Is it still pending?)
                           C.l-\f\ vz.c,i(';: . A~- 11J C'.&rJ1.,\L1 rJq 1, 1rJ iohcli
                           m '1. c:a 1      c    t10, & ue 2 f'et 1zJ1 , c:' •
                   6.
                   7.     Approxnnate date of disposition:         0 It, / L I,,   /    f   J

                                                      II.

            A.     Place· of coniinement:    OS P
                                            ------------------
            B.     Is there a prisoner grievaoce procedure in this institution?

                          YesD

            C.    Have you filed a grievaoce concerning the facts relating to this complaint?

                          YesD ·

                          If your answer is no, explain why not:

                          ~- -Ji~' s:~ t: ~,~,r,rc~tf,l f t·

            D.    Is the grievance process completed?

                          YesO




     CNIL RIGHTS COMPLAINT                                                                                      Page 2
     Revised: April 24, 2008
          Case 6:20-cv-01136-AA                   Document 2           Filed 07/13/20            Page 3 of 9




                                               ill. PAR'l'IES

      ·(In item A below, place your name in the first blank and place your present address in the
second blank Do the same for additional plaintiffe, if.any.)

        A.      Nameofplaintiff:         Ct1i<.             !}l/t:rJ        1)0E$i:":S

                Security Identification No.:       _zc·'-'J,"',,L""'-1--'q'-·.,.,.;'l_;<Lf-t1---------


        (In item B, place the full name ofeach defendant, his/her officialposition, and his/her place
. ofemployment.

        B.      Defendant     e-q 0Ptl£              R.t.1c.£isemployedas           :r,J::r1:1e.J\itQh                fl




                Defendant     l) {l..).J'<-;.J 1-lou"'){:'Jl(l,ris employed as          UI, ·ce          (?A::pu-1:::'1
                at .300         C-Ol.H4-f'(fl.t..1        C,LU£'J      (i?cVl--i)    fcl./(> I      C)f..?_ .
                                                     I

                Defendant      _c;i:..1 rJ   yy Cs,.--            is employed as      SCJ.r1_:      f.!i.!C fb,._1



                Defendant       J-       wC51                     is employed as     /1fTrtGc . U~l(f.'1.P,,___
                at 3L;C;       t!e;Ul\[i/<.£.c(            G4d (/:,         K..v)      £\H/ ,{?I?, 'tli.fot
                                              I

                Defendant .   Je 10. 5       CJ   1--J            is employed as    ·eM« o L             (} ,::-t:1
                at "31.'.;C   (bu,✓rrl~,                 C'. t, u 13   tf!-. /)     t;.':'<./ r:., , CJ ,ll




CIVIL.RIGHTS COMPLAINT                                                                                                Page 3
Revised: April 24, 2008
         Case 6:20-cv-01136-AA                   Document 2            Filed 07/13/20           Page 4 of 9




                                    IV. STATEMENT OF CLAIM

                                                     Claim I

        State what right under the Constitution, laws, or treaties of the United States has been ·
violated.




       Supporting Facts: (State here as briefly as possible the· facts ofyour ca:se. Describe how
each defendant is involved and when the conduct occurred. · It is not necessary to give any legal
arguments or cite any cases or statutes.)




 @      ,~-                                                                                            ~~
ll1 c., I :?;cu                                                          5 ,:,._[, ¥1
t:J,- l-l-0S/"4:Ja_(. fl)ft(< J?,-pntt 5La.k~S.    / Ccvcu:d eKfnl Ecd 1 kr11l;,.
            v.                          .                •    A
Wtt> MA:v1rt9 td<n,6/;,l bufe.k] cc·\,;;ii;· 1 {?4/r"'~CJoid, ,nff)! r,1   1#e&11,·             rt17
0'1   5';.•'41c. ic·,   e.,.{ 11 ,Lr<;c.l::, c...'   5btf    he le:f't,        ft"-<::.. .. :


                                                     Claim II

        State what right under ·the Constitution, laws, or treaties of the United States has been
violated.

                                       /Jµ.,c,v 13 o:n1<1          N<:;;,?. C' S'J.ttt I I
                                       Of /t.fC•            <Y   { I   11JcJ1.,·, I




CIVIL R!GHJ:,S COMPLAINT                                                                                    Pagc4
Revised: April 24, 2008
        Case 6:20-cv-01136-AA            Document 2        Filed 07/13/20    Page 5 of 9




       Supporting Facts: (State here a.s briefly a.s possible the facts ofyour case. Describe how
each defendant is involved and when the conduct occurred. It is not necessary to give any legal
arguments or cite a,ry ca.ses or statutes.)




  IL     (<24 s                rue . . Ji,,-"    k'ru::v;, c"-16"'--' I      r'4. { (
 e&l     o/&:t'1   ·   tl-rf   a.s,i/ ~z-f      MC:    u,J,,, I c{v~,I;• 'jo Ice




                                                Claimill

        State what right under the Constitution, laws, or treaties of the United States has been
violated.




       Supporting Facts: (State here a.s briefly as possible the facts ofyour ca.se. Describe how
each defendant is involved and when the conduct occurred. It is not necessary to give any legal
arguments or cite any ca.ses or statutes.)                                             ·




CIVIL RIGHTS COMPLAJNT                                                                    Page 5
Revised: April 24, 2008
           Case 6:20-cv-01136-AA                   Document 2             Filed 07/13/20           Page 6 of 9




(Ifyou have additional claims, describe them on another piece ofpaper, using the same outline.)


                                                    V.           RELIEF

        State brie-fly exactly reliefyou are seeking. Make no legal arguments. Cite no cases or
statutes.

-"---'-..:...e:..""--"'i:.i....--'--'='-"""-""'----'='-~""='"'--....:.....,_---',i-'--"-'"'-'-""-'-"'-'-'"-~-'-"-'--=-=---•'iGLM
.JC,cLJs..t:.s.:1.2:c>..!::cci.1-.==kLl:.::,..-J~!C..'!!:.U~~'---,1:':l:-,-.ft:!:,:;;,._-1:c~:;,:__:_.!::'.4.._(L4-JeJ<l 2ui7 I




                                                            (Signature ofPlaintiff(s))




                                                                                                          d

                                                                                            LrZc                         c                     t'    ,\

                                                                                    {:;   1£.✓,o.-:;   If
                                                                                                                 ~1                I            <:

     s
                                                                                                              (f-u..c\   t   Lev       A l-(}h ,c_,r
                   {'       I    LA5                                                                                                                      '
                                                   C:.:)f-"f:"
                                                             I
CNIL RIGHTS COMPLAINT
Revised: April 24, 2008
                     Case 6:20-cv-01136-AA                 Document 2          Filed 07/13/20         Page 7 of 9

                                              REPORTING OFFICER NARRATI VE                                   OCA
    Eugene Police Department                                                                                       17-03798
       Victim                                        Offense                                                 Da1e / Time Reported
          Society                                        FELON !N POSS OF FIREARM                               Fri 03/[0/2017 22:17
                      THE INFORMATION BELOW JS CONPIDENT!A L • FOR USE BY AUTHORIZED PERSONNEL ONLy

       ICY/ CEPDJXJ 031017/2216
          CEPDJXJ 031117/0305
          CEPDJXJ 031117/0306

       RC/       17-03504, Robbery I
             17-03773, Suspicious Conditions

       Source of Activity:

       On March 10, 2017 I was on routine patrol in the area of 435 East Broadway, looking for Eric Allen Dobbs.

       Officer's Observation/Investigation:

       On March 10, 2017 at approximately 0630 hours, Officer Heigh and I had contacted Eric Allen Dobbs due to an
       incomplete phone call he initiated from, 390 East Broadway.

       During that contact, Dobbs stated he thought someone was "after" him. Dobbs had a difficult time explaining to me
       why he was in fear. He stated "they" thought he had a un J asked ifhe did have a firearm on his person and he
       stated he did not. I asked for consen to verify that he did not have a fireann and he stated I could check.



I
       During the course of my search, Dobbs stated he had a syringe in his pocket and stated he believed the cap was no
       longer on the needle end. I located a used, uncapped syringe in his left inside coat pocket. I located a second needle
       insi.de his right coat pocket, which was left inside the wrapper, I asked Dobbs when he last used methamphetamine
       because he was exhibiting signs of drug use. Dobbs denied using drugs and stated he just wanted to get out of the
       state and go to Colorado, Officer Heigh and I gave Dobbs infonnation on how to best contact someone about .,
       obtaining funds for a bus ticket out of town. . ..-·-c·.· ~Af-"'J/cf
                                                           ,,..1---
                                                                              l:.t
                                                                                ! {_ :   &~ t4. fr ( {~- ,~t,- ,/';/ i•u:) ·-" ..,..
                                                                                      q• ,

                                                                                                                                            ---~"f".l'(::2, :·
      Officer Heigh and I remained in the area to ensure Dobbs' safety, but were ultimately unable to locate any witnesses
      or corroborating evidence of people chasing him, or following him. My contact with Dobbs took place at
      approximately 0630 hours and took me to the end ofmy shift.

      On March JO, 2017 at approximately 2100 hours, prior to briefing I observed a picture ofa male resembling Dobbs,
      The picture was ofa subject who was in the area ofa possible shooting with took place at Vmpqua Bank. Officer
      Heigh saw the picture and also identified the male as Dobbs.

      I spoke with Officer West, who I know had contact with Dobbs the night before. Officer West told me that Dobbs
      stated he was staying near a boutique in the area near Whole Foods on East Broadway, I recalled that after speaking
      with me at the Campus Inn, Dobbs left north east of our location, placing him in the same area he told Officer West
      he stayed at.

      After briefing, I contacted Officer West who stated he was already in the area of East Broadway. I me! up with
      Officer West at 435 East Broadway. The building is located west of the Hub apartments, east of Whole Foods, and
      north of Campus Inn.

      The building was a light, cream color and had multiple signs posted regarding trespassing. I observed a black spray
      painted sign which read "No Trespassing" in bold lettering of the side of the building. I observed the sign on both the
      west and east sides of the building. I also observed multiple signs which read "No Camping/Loitering on Lot or
      Around Building and Vehicles." This sign was written with bright red lettering and had a white background. All these
     Reporting Officer: JENSEN, J.                                                                                                  Page5
     OPCENTER 0J/20/201711:16



                                                                                                                              000056
              Case 6:20-cv-01136-AA                  Document 2         Filed 07/13/20         Page 8 of 9


                                        REPORTING OFFICER NARRATIVE                                   OCA
Ei1gene Police Department                                                                                   17-03773
   Viclim                                      Offerisc                                               Date/ Time Reported
      UMPQUA BANK (675 OAK STREET)                 UNLF USE OF WEAPON - AGO ASLT                        Fri 03//0/20/716:3/
                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

   ICY/ cepdspd 031017@ 1645 hours

   E/ Sheet # 2094 35 - green backpack with duct tape on the straps

   Tl Melissa Gonzales- Ull)pqua Bank -45Ra.:9!!!',i•• • •l\t•t•~Jmpquabank.com

   PT/ Photos taken by Officer Dillon - uploaded to the Digital Image Server

   RMD/ Forward to Violent Crimes Unit.

   RMD/ Forward to Special lnvestigations Unit



   NARRATJVE

   On 03-10-17, I was dispatched tc ♦.'.1 ,Q Street, Umpqua Bank, for the report of a shattered window, alopg with a
   male claiming somebody was shooting at him.

   Upon arrival, federal K-9 Officer W. Turner was on scene. He told me Kenneth Larson flagged him down, reporting
  a window was just shot, stating Larson didn't hear it himself, but claimed bank staff said they did. Officer Turner
  foforrned me a backpack was left in the bank when a male fled. We evacuated the bank and he rendered the backpack
  safe. I later seized the backpack and lodged it at the Evidence Control Unit I noted it had black marker writing on it,
  something similar to DOBB. Officer Turner told me he noted it said E DOBBS. There was nothing suspicious in the
  bag nor, personal identifiers within. The bag was consistent with items of a transient person (toiletries, bike part, etc.).

  Investigation showed a window was still slowly shattering, with a spider web appearance covering almost the entirety
  of the window. 1 noted a quite precise round hole at the top, right side of the window (when facing outside to inside).
  The hole measured approximately 3 - 4 millimeters in diameter. The double pane glass was only shattered on the
  outer layer, with the inner layer intact. There was no projectile anywnere·between the two panes of glass. No
  projectile was located at all. I observed the window and entrance it was directly beside was on the southwest side of
  the bank. At an angle, the entrance faced the intersection of West 7th Avenue and Oak Street, diagonally across from
  the Butterfly Lot on the opposite side of the intersection. The window was approximately thrl'(O feet wide and
  approximately eight feet tall. Bank staff later advised the window was likely approximately $800.00 do liars to repair
  with an estimated $300.00 dollars oflabor to have a new one installed.

  I contacted Lena Freeman. Freeman told me she was on her way into the bank at the in~olved entrance when the
  window shattered. She said there was a man behind her that eventually said something simTiar to, I tnink they're
  shooting at me. The man started talking about owing a drug dealer money and that people were following him.
  Freeman went into the bank and the unknown male eventually came inside too. The male left the bank, leaving his
  green backpack in the lobby.

  Freeman stated she did not hear any sound similar to a gunshot. She could hear the sounds of glass breaking, but
  nothing else was audibly noted.                                                  ·

  I noted during the busy time of day, traffic noise was very loud. I often had to press against my ear piece to hear radio
  traffic.


 Reporting Officer: SUNDQUIST. J.                                                                                           Page 5 ·
 'OPCENTER Ol/20/201711,30



                                                                                                                       000028
                 Case 6:20-cv-01136-AA             Document 2           Filed 07/13/20         Page 9 of 9


                                         CASE SUPPLEMENTAL REPORT                                    Printed: 03/20/2017 11: 16


 Eugene Police Depanment                                                                           OCA,   17037!}8
                     T~£ INFORMATION 8GLOW IS CONFIDENTIAL• FOR USE BY AUTHORIZED PERSONNEi. ONLY

 C•seStatus, CLEARED BY ARREST                 Case Mng Status, ACT!l'EIPEND!NG                   Occurred:
    Orfens,:   .P.

Investigator: WEST. J. (EPD663)                                       Date/1'ime: 03/12/20/7 07:49:12, S11nday
 Supmisor: SANMIGUEL, D. (EPD362)                   Supon·isor Re,iew Date/ Time: 03112/20 / 7 14:23:45, S11nday
    Cootact:                                                           Reference: Suppfementaf



 RC/ Incident# 17056270


 ICY/ CEPDJLW 03/10/2017 @2222
                                                                _;_----
 On March 09, 2017 at approximately 0440 hours Officer Orsborn and J responded to the area ofW Broadway Avenue
 and Chamelton Street for a welfare check on a subject who was claiming to be chased by 15-20 subjects. Dispatch
 advised the caller, Devon Gibbson, was a Security Officer with Advance Security Company. Dispatch also advised the
 involved person who was being chased by the male subjects, said his name was Eric Dobbs. Gibbson <lescribed to
 dispatch that Dobbs was a 52 year old white male. Gibbson also told dispatch he was going to wait with Dobbs on scene
•unHl poli~ arrived.


 I arrived first on scene and contacted Dobbs. ln Dobbs right hand he had a metal kickstand for a bike. I told Dobbs to
 put the kickstand down. Dobbs told me it was for his bike and asked if he could put it inside his backpack. I told Dobbs
 that was alright. Dobbs put the kickstand inside a green army rucksack with duct tape wrapped around the shoulder
 straps.


l asked Dobbs what was going on tonight. Dobbs requested that we-go somewhere more private to tall,.,_! asked Dol>bs
why and he got real quiet and told me some people were trying to kill him. I Jooked around the area and the only people
around was Gibbson, a couple of other Sl/,curity Officers Gibbson was working with, Dobbs and me. I told Dobbs that
no one else was around and asked him what was going on tonight.


 While talking with Dobbs he appeared paranoid. Based off of my training and experience I believed Dobbs was
 experiencing some sort of mental health crisis or under the influence of some narcotic. Dobbs had a hard time staying
focused enough to tell me why he contacted Gibbson to call police.


 I asked Dobbs to tell me more about the group of people who he said was trying to kill him, Dobbs told me that there
was approximately IO males chasing him al)d _described them as college age males. Dobbs then stated they were in a
gang. l asked Dobbs ,vhat made him believe they were in a gang. Dobbs just looked at me with a very confused 'look.1
then asked Dobbs if they were wearing a common color or displaying similar symbols on their clothing. Dobbs told me
they weren't wearing similar colors or displaying similar symbols on their clothing. I asked Dobbs ifhe could tell me
what race the group of people were. Dobbs told me, "White, black and Mexican."




lm·estigator Signatur ·
                                                                                                                     Page 13

                                                                                                                     000034
